Citation Nr: 0701924	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  97-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to November 10, 2004, and as 50 
percent disabling from November 10, 2004.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for bronchial asthma.

3.  Entitlement to service connection for 
hypercholesterolemia.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claims of entitlement 
to service connection for hypercholesterolemia and a skin 
disorder, and granted the veteran entitlement to service 
connection for PTSD and bronchial asthma.  These issues were 
remanded in August 2004 for further development.  That 
development having been completed, these claims now return 
before the Board.

During the course of this appeal, the veteran's claim of 
entitlement to service connection for a lumbar spondylosis, 
which had been previously remanded, was granted; therefore 
this issue is no longer in appellate status.


FINDINGS OF FACT

1.  For the time period prior to November 4, 2004, the 
veteran's PTSD symptomatology was manifested by nightmares, 
hallucinations, trouble sleeping, irritability, and 
anxiousness; the evidence of record does not show 
occupational and social impairment with deficiencies in most 
areas, or severe occupational and social impairment.
 
2.  For the time period from November 4, 2004, the veteran's 
PTSD symptomatology was manifested by nightmares, trouble 
sleeping, irritability, and anxiousness, with no homicidal or 
suicidal ideation; the evidence of record does not show 
occupational and social impairment with deficiencies in most 
areas, or severe occupational and social impairment.

3.  For the time period prior to November 19, 2004, the 
veteran's bronchial asthma was manifested by the use of an 
anti-inflammatory steroidal inhaler on a daily basis, as well 
as rather frequent asthma attacks, with moderate dyspnea on 
exertion; the evidence does not show severe asthma, with 
frequent attacks of asthma, marked dyspnea on exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health, or FEV-1 of 40 to 55 percent 
of predicted value, or FEV-1/FVC of 40-55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or courses of systemic corticosteroids, during 
this time period.

4.  For the time period from November 19, 2004, the veteran's 
bronchial asthma has been manifested by minimal dyspnea, with 
periodic nondaily use of a bronchodilator inhaler only; the 
evidence does not show moderate, rather frequent asthma 
attacks moderate dyspnea on exertion between attacks, or FEV- 
1 of 56 to 70 percent of predicted value, or FEV-1/FVC of 56 
to70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication during 
this time period.

5.  The medical evidence shows that the veteran's elevated 
cholesterol levels are not a manifestation of a disability.

6.  The veteran was not treated in service for any skin 
condition; the preponderance of the evidence of record 
indicates that any current skin disability the veteran has is 
not related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, the criteria 
for an evaluation of  50 percent, for the veteran's service 
connected PTSD, prior to November 4, 2004, have been met; the 
criteria for an increased evaluation for PTSD, from November 
4, 2004, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9411 (1996, 2006).

2.  Resolving all doubt in favor of the veteran, the criteria 
for a 30 percent evaluation, for the veteran's service 
connected asthma, prior to November 19, 2004, have been met; 
the criteria for an evaluation in excess of 10 percent for 
bronchial asthma, from November 19, 2004, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6602 (1996, 2006).

3.  A disability manifested by elevated cholesterol levels 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2001 and August 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence in December 2005, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and any deficiency in the notice did not affect 
the essential fairness of the decision. 

To the extent that the Board is denying the service 
connection claims and increased ratings for certain periods, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that, as to the partial grant of increased benefits for 
the PTSD and bronchial asthma disabilities, these increased 
ratings have been granted effective the date of the veteran's 
claims, and the RO will be responsible for addressing any 
notice defect with respect to the effective date element of 
the awards.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2006).

The veteran has perfected an appeal as to the initial ratings 
assigned when the RO granted service connection for PTSD and 
bronchial asthma.  There is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  A claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Entitlement to an increased evaluation for the veteran's 
service connected PTSD.

In a March 1994 rating decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD, 
effective from September 14, 1993.  In a December 2005 rating 
decision, the RO increased the rating to 50 percent, 
effective from November 10, 2004.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The regulations pertaining to mental disorders 
were revised during the course of this appeal.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Effective November 7, 1996, the 
rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130, Diagnostic Code 9411.  61 
Fed. Reg. 52700 (Oct. 8, 1996).  The veteran's claim for an 
increased initial rating for PTSD will be evaluated under 
both the new and old law.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change, in this case, November 7, 1996.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The rating criteria in effect prior to November 7, 1996 
provided a 30 percent rating for PTSD when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993). 
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term considerable, the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable." 38 
U.S.C.A. § 7104(c).

Under the revised rating criteria, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A GAF of 41-50 
is defined as serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51-60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors.  A GAF of 81-90 would indicate absent 
or minimal symptoms and a GAF of 91 to 100 would indicate 
superior functioning in a wide range of activities; no 
symptoms.  

For the time period prior to November 4, 2004 (the date of a 
VA psychiatric examination), the Board finds that the veteran 
would be more properly rated as 50 percent disabled for his 
service connected PTSD.  Reviewing the evidence of record, 
the veteran received a private examination for Social 
Security disability purposes in August 1993.  At that time, 
the veteran was adequately dressed.  He was extremely anxious 
and tense during the examination, as well as restless.  He 
was resistant and hostile at times, and clearly had 
difficulty establishing interpersonal relationships.  His 
progress of thought was slow.  He talked in a hesitant manner 
and his few answers were always in monosyllables.  He was 
illogical, and the examination showed evidence of defensive 
blocking, with marked difficulty for the formulation and 
elaboration of ideas.  Both his capacity to concentrate and 
to pay attention were markedly impaired.  His affect was of a 
depressive and hostile nature.  He was apathetic, 
indifferent, negativistic, and withdrawn.  Ideas of reference 
and delusive thinking were suspected.  He admitted auditory 
and visual hallucinations but there was no personality 
deterioration.  His judgment was markedly impaired.  He did 
seem to have partial insight of his mental condition.  The 
veteran was diagnosed at that time with paranoid 
schizophrenia, with acute exacerbation, and paranoid 
personality disorder.  The veteran was found to have a GAF of 
21.  

A VA PTSD examination report of December 1993 noted that the 
veteran reported trouble with flashbacks, suicidal ideations, 
anxiety, depression, restlessness, and poor sleep.  Upon 
examination, the veteran was noted to be clean and dressed in 
fatigues.  He was alert and oriented times three.  His mood 
was anxious and somewhat depressed.  His affect was blunted.  
His attention was fair, and concentration good.  His speech 
was clear and coherent.  He was not hallucinating.  His 
memory was good.  He was not suicidal or homicidal.  His 
insight and judgment were fair, and he exhibited good impulse 
control.  The veteran was diagnosed with moderate PTSD, with 
depressive features.  The examiner noted a GAF score of "0, 
unspecified."

A private examination report dated April 1997 indicates that 
the veteran reported being irritable.  He stated he went out 
to church and the store on occasion, and enjoyed watching 
baseball.  Upon examination, he was noted to be dressed 
acceptably and was clean.  He appeared restless, tired, and 
slow.  His orientation was good to time, place, and person.  
His attention and concentration were slightly diminished.  
His memory was slightly impaired.  He reported flashbacks and 
nightmares related to his war experiences.  There were no 
suicidal, homicidal, or referential ideas.  No hallucinations 
were noted.  His insight and judgment were acceptable.  The 
veteran was diagnosed with PTSD with depressed mood and 
anxiety, moderate to severe.

A VA examination report dated September 1997 indicates that 
the veteran reported trouble with sleeping and anxiousness.  
Upon examination, the veteran was noted to be careless in his 
overall appearance.  He was relevant and coherent in his 
answers.  There were no delusions or hallucinations, but 
there were referential ideas.  He got irritated easily and 
remained isolated most of the time.  He reported difficulty 
with concentration.  He was oriented to person, place, and 
time.  Affect was constricted.  Mood was anxious and 
restless.  Memory was fair.  Intellectual functioning was 
maintained.  Judgment was good.  Insight was superficial.  
The veteran was found to have moderate PTSD, with a GAF of 
60.

A VA PTSD examination report of December 1999 indicated that 
the veteran was clean, adequately dressed and groomed, and 
alert and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention and concentration were 
good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating, and he was not suicidal 
or homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  He was assessed with a GAF 
of 65.

A private examination report dated September 2000 indicates 
that the veteran reported he was able to take care of his 
activities of daily living, and did simple things around the 
house.  He also was able to go to church, the store, the 
beach, and sometimes the movies.  The veteran was found to be 
tense, slow, and somewhat apathetic.  His orientation was 
good to time, place, and person.  His affect was markedly 
weak and his state of mind was observed to be that of 
moderate depression with moderate anxiety.  His memory was 
moderately impaired.  His attention and concentration were 
moderately diminished.  His thought process was slow, but the 
veteran was logical and coherent, although slightly 
irrelevant.  He reported that he sees shapes and hears 
voices.  There were no delusions, although he thinks 
suspiciously.  There were also ideas of reference when he is 
in the street.  There were no suicidal or homicidal ideas.  
His insight and judgment were acceptable.

The report of August 2002 VA examination of the veteran 
indicated that the veteran was clean, and adequately dressed 
and groomed.  He was alert and oriented times three.  His 
mood was somewhat depressed.  His affect was constricted.  
His attention was good.  His concentration was good.  His 
memory was fair.  His speech was clear, coherent and soft.  
He was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  The veteran was found to have a GAF of 65.

Medical records indicate that the veteran was hospitalized in 
November 2002, primarily for depression with homicidal 
ideation, primarily related to marital problems.

The veteran was hospitalized from February 2003 to March 2003 
for treatment of his PTSD.

An August 2003 private report of examination indicates that 
the veteran reported he was able to perform his activities of 
daily living, but did not do chores.  His appearance was 
appropriate, and his clothes were clean.  He had good 
personal hygiene.  His general attitude towards the 
examination was of anguish, and he seemed tense.  Fluidity 
was spontaneous.  His volume was low, articulation was clear, 
and tone was normal and appropriate.  Affection was 
restricted.  He reported that he sometimes saw faces and 
shadows.  Flow of thought was normal in the realm of ideas 
and normal in speed, and his associations were organized and 
goal directed.  He was logical, coherent, and relevant.  He 
did not have mental blocks.  He did not have phobias, 
obsessions or compulsions.  There was no evidence of 
suicidal, homicidal, or antisocial tendencies.  He was 
disoriented in time, but oriented to place and person.  His 
attention and concentration were diminished.  His judgment 
and self knowledge were not appropriately conserved.

A letter dated May 2004 from a VA physician indicates that 
the veteran was admitted to the hospital in March 2004 for 
the PTSD Residential Rehabilitation program, with a planned 
discharge date of June 2004.  He was noted to continue to 
have symptoms of emotional detachment, avoidance, 
hypervigilance, sad mood, anxiety, impaired sleep, impaired 
concentration, and recurrent trauma related nightmares and 
hallucinations.  He was found to have a GAF of 40.

The Board also points out that, during this time period, the 
veteran received temporary total ratings for three time 
periods due to hospitalization, from November 5, 2002, to 
November 30, 2002, from February 2, 2003, to March 31, 2003, 
and from May 29, 2004, to June 30, 2004.

Considering all symptomatology above, and all symptomology of 
record for this time period in the veteran's claims file, 
including the fact that the veteran was hospitalized three 
times during this period for treatment for his psychiatric 
disability, as well as the veteran's continued problems with 
mood disturbance, sleep problems, intrusive thoughts, 
flashbacks, and hallucinations, the Board finds the veteran's 
level of symptomatology during the period prior to November 
4, 2004 to be consistent with a finding of occupational and 
social impairment with reduced reliability and productivity, 
or a finding of considerable industrial and social 
impairment, such that a 50 percent rating would be warranted 
under the old or new law.  However, the Board does not find 
this symptomatology consistent with a finding of occupational 
and social impairment with deficiencies in most areas, or 
severe occupational and social impairment, such that a 70 
percent rating would be warranted for this period.  In this 
regard, the veteran has been able to maintain a relationship 
with his wife and family, is able to drive, go to the store, 
and attend to the activities of daily living, does not appear 
to have any obsessional rituals, and was not found to have 
any suicidal or homicidal ideation, except for a brief period 
when the veteran was hospitalized in November 2002, and for 
which hospitalization the veteran was in receipt of a 
temporary total evaluation.  Therefore, the Board finds the 
veteran's symptomatology for this time period warrants a 50 
percent evaluation.

For the time period from November 4, 2004, the Board finds 
that the veteran is properly rated as 50 percent disabled for 
his service connected PTSD.  Considering the evidence of 
record, the veteran's report of VA examination dated November 
4, 2004, indicates that the veteran complained of nightmares, 
trouble sleeping, and irritability.  Upon examination, the 
veteran was clean and adequately dressed and groomed.  He was 
alert and oriented times three.  He was pleasant to approach 
and cooperative.  His mood was anxious.  His affect was 
constricted.  His attention was good.  His concentration and 
memory were fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not homicidal or suicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.   The veteran was found to have a GAF of 50.

A social and industrial survey was conducted on November 10, 
2004.  At the time of the unannounced interview, the veteran 
was cleanly dressed and cooperative.  He reported trouble 
sleeping.  He also indicated that he did help with the house 
chores, but did not socialize with his neighbors.  One 
neighbor who was interviewed indicated that the veteran did 
not socialize in the neighborhood, and was alone most of the 
time.  He was noted to drive, and be able to go out 
independently and shop.  He reported that he felt irritable 
all of the time.

Considering this symptomatology, and all symptomatology of 
record from this period, the Board finds this symptomatology 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity, or a 
finding of considerable industrial and social impairment, 
such that a 50 percent rating would be warranted, under 
either the old or new law, the rating the veteran is 
currently receiving.  However, the Board does not find this 
symptomatology consistent with a finding of occupational and 
social impairment with deficiencies in most areas, or severe 
occupational and social impairment, such that a 70 percent 
rating would be warranted for this period.  In this regard, 
the veteran has been able to maintain a relationship with his 
wife and family, is able to drive, go to the store, and 
attend to the activities of daily living, does not appear to 
have any obsessional rituals, and was not found to have any 
hallucinations, or suicidal or homicidal ideation during this 
period.  Therefore, the Board finds the veteran's 
symptomatology for this time period warrants a 50 percent 
evaluation.

The Board further notes that, while the veteran's effective 
date for the grant of increased rating for his service 
connected PTSD was noted to be November 10, 2004, the Board 
also notes that the RO apparently incorrectly noted the date 
of the veteran's November 2004 VA psychiatric examination as 
November 19, 2004.  In fact, that was the date of a VA 
respiratory examination, and the correct date of the 
veteran's VA examination was November 4, 2004.  Thus, the 
proper effective date of the grant of increased rating, which 
was based on the veteran's November 2004 VA examination and 
social and industrial survey reports, would have been 
November 4th, not November 10th.  While the misstating of this 
date was harmless error, as it does not change in any way the 
benefits to which the veteran is entitled, the Board finds 
however, that in the interests of accuracy, the correct 
effective date should be noted.  This issue is also moot 
however as the veteran has now been granted a 50 percent 
rating throughout the course of this appeal.

As the preponderance of the evidence is against the grant of 
an increased rating after November 4, 2004, the benefit-of-
the-doubt doctrine does not apply, and an increased rating 
for that period must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased initial evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

In an October 1995 rating decision, the RO granted service 
connection and assigned a 10 percent rating, effective from 
September 14, 1993.  

Effective October 7, 1996, VA amended 38 C.F.R. §§ 4.96 and 
4.97 (1995) which address the respiratory system.  Thus, as 
was the case with evaluating the veteran's PTSD, the 
respiratory disorder must be evaluated under the old and the 
new rating criteria to determine which version is most 
favorable to the appellant.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation required moderate, rather frequent asthma attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation was 
warranted for severe asthma, with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health.

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV- 1) 
of 71 to 80 percent of predicted value; or a ratio of FEV-1 
to forced vital capacity of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
evaluation is warranted for forced expiratory volume in one 
second (FEV- 1) of 56 to 70 percent of predicted value, or a 
ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 56 
to70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent evaluation is warranted for forced expiratory volume 
in one second (FEV- 1) of 40 to 55 percent of predicted 
value, or a ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A Note which follows these 
provisions indicates that in the absence of clinical findings 
of asthma at the time of the examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected bronchial asthma.  In this 
regard, as to the evidence of record, a VA examination report 
of December 1993 noted the veteran reported asthma attacks 
every 2 weeks, each one lasting a few hours.  The veteran was 
noted to use two separate inhalers, Ventolin and Azmacort.  
There was no indication of cyanosis or clubbing, and no 
significant dyspnea on effort.   Pulmonary function testing 
dated December 1993 noted an FEV-1 of 93 percent of 
predicted, and an FEV-1/FVC of 81 percent.

Pulmonary function testing dated April 1998 showed an FEV-1 
of 118 percent of predicted, and an FEV-1/FVC of 82 percent.  
A report of December 1999 VA examination indicated that the 
veteran reported being seen on occasion in an Emergency Room 
due to asthma exacerbation.  The veteran complained of a dry 
cough, especially when he exercises, or during the night.  He 
complained of dyspnea on exertion upon climbing two flights 
of stairs.  He reported experiencing asthma attacks when he 
exercised, and if not exercising, approximately once a month.  
He was noted to be taking one bronchodilator inhaler as 
needed, and the inhaler Azmacort, a steroidal inhaler, twice 
a day.  Upon examination, his lungs were clear to 
auscultation, with no wheezes or rales.  There was no 
clubbing or cyanosis.  Pulmonary function testing dated 
December 1999 showed an FEV-1 of 110 percent of predicted, 
and an FEV-1/FVC of 82 percent.

The report of a September 2002 VA examination noted that the 
veteran reported attacks on a daily basis.   Examination of 
the chest showed lungs with a prolonged expiratory phase with 
late expiratory wheezing bilaterally.  The veteran was using 
both albuteral and Azmacort inhalers.  The report of 
September 2002 pulmonary function testing showed an FEV-1 of 
90 percent of predicted, and an FEV-1/FVC of 82 percent.  
This testing was noted to reveal a mild obstructive 
ventilatory impairment associated with mild air trapping, 
mild hyperinflation, and increased airway resistance.

The report of November 19, 2004, VA examination noted that 
the veteran walked three miles, three or four times a week, 
and used an albuterol inhaler after finishing walking because 
of shortness of breath, in order to avoid asthma attacks.  He 
reported having visited the emergency room in his town twice, 
three years ago, having been treated and discharged.  He 
reported no history of emergency room visits nor 
hospitalizations due to asthma bronchitis, or pneumonia, in 
the last two years.  He reported that his asthma symptoms had 
been under control, using albuterol, three or four times a 
week, only when necessary.  He reported dyspnea after walking 
two miles.  He reported no asthma attacks in the last two 
years.  Treatment consisted only of an albuterol inhaler, two 
puffs, every six hours, as needed.  Lungs were clear to 
auscultation, with no wheezes, no rales, and no rhonci.  
Pulmonary function testing was noted to show a mild 
obstructive ventilatory impairment. 

Prior to November 19, 2004, the Board finds that the veteran 
would be more properly rated as 30 percent disabled for his 
service connected asthma.  As noted above, the evidence 
during this time period shows that the veteran required use 
of inhaled steroids for control of his asthma, that he had 
asthma attacks every two weeks to once a month, and some 
dyspnea on exertion.  Resolving all doubt in the veteran's 
favor, the Board find this symptomatology to be consistent 
with a finding of moderate, rather frequent asthma attacks 
with moderate dyspnea on exertion between attacks, such that 
a 30 percent rating would be warranted under the old 
Diagnostic Code, or a finding of a requirement of 
inhalational anti-inflammatory medication, such that a 30 
percent rating would be warranted under the revised 
Diagnostic Code.  However, there is no evidence during this 
time period that the veteran had either severe asthma, with 
frequent attacks of asthma, marked dyspnea on exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health, or FEV- 1 of 40 to 55 percent 
of predicted value, or FEV-1/FVC of 40-55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or courses of systemic corticosteroids, such 
that an increased evaluation would be warranted.  The 
evidence does not show that the veteran's attacks were 
frequent or resulted in severe impairment of health, the 
veteran's FEV-1 during this period was never below 90, and 
his FEV-1 was never below 82.  The evidence does not show 
that the veteran required monthly visits to a physician, nor 
does it show that he underwent a course of systemic 
corticosteroids at any time during this period.  Therefore, 
the Board finds that the veteran should be rated as 30 
percent disabled for his service connected asthma during this 
time period.

From November 19, 2004, the Board finds that the veteran is 
properly rated as 10 percent disabled for his service 
connected asthma.  As noted above, to warrant a higher 
rating, the veteran would have to have moderate, rather 
frequent asthma attacks, moderate dyspnea on exertion between 
attacks, or FEV- 1 of 56 to 70 percent of predicted value, or 
FEV-1/FVC of 56 to70 percent, or require daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  During that examination it was 
specifically noted that the only inhaler that the veteran was 
using at that time was a bronchodilator, which he was using 
not daily, but only three to four times a week as needed; and 
the veteran was no longer taking his steroidal inhaler.  
Pulmonary function testing showed only a mild obstructive 
ventilatory impairment.  Thus, the Board finds that this 
level of symptomatology does not meet the requirements for a 
higher evaluation, and finds that the veteran is therefore 
properly rated as 10 percent disabled, from November 19, 
2004, for his service connected asthma.

As the preponderance of the evidence is against an increased 
rating for the time period from November 19, 2004, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied for this period.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App at 57.

Entitlement to service connection for hypercholesterolemia.

Initially, the Board notes that the veteran's records 
pertaining to his medical evaluation board in service do 
indicate that the veteran was being treated around the time 
of his discharge for an elevated cholesterol level.  None of 
the veteran's records since his separation from service 
however show any continued treatment for any elevated 
cholesterol level.

Nevertheless, even assuming that the veteran currently has an 
elevated cholesterol level, and has had that symptom since 
service, under applicable regulation, the term "disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  If the 
veteran develops a disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.

The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine the 
relationship of the veteran's cholesterol to service, but it 
should be noted that there is no competent evidence of 
relevant disease or injury in service or after service 
pertaining to the veteran's elevated cholesterol level.

Entitlement to service connection for a skin disorder.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Gilbert, 
1 Vet. App. at 49.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a skin disorder.  
In this regard, the Board notes that the veteran's service 
medical records are completely negative for any complaints 
of, or treatment for, any skin disability.  Specifically 
noted are the veteran's records concerning his Medical 
Evaluation Board proceedings, including an October 1992 
report of medical examination, which purports to note all of 
the veteran's then current disabilities, but which contain no 
mention of the veteran having any skin disability.  Also of 
note is the veteran's report of medical history dated 
November 1992, in which the veteran lists numerous problems, 
but in which the veteran specifically indicated he had never 
had any skin disability.

A January 1994 report of VA general medical examination noted 
dermatitis with little difficulty in both the hands and 
thighs.  The veteran was diagnosed with acute dermatitis of 
the hands, cause undetermined.  However, the Board notes that 
this was found to be an acute condition at that time, and was 
not then related to service.  Although this condition 
manifested four months after the veteran's separation from 
service, the Board notes that it is not a presumptive 
condition under 38 C.F.R. § 3.309, for which service 
connection could be granted even if it manifested subsequent 
to service.  The Board also notes that it was specifically 
noted to be an acute condition, as opposed to a chronic 
condition, which indicates it had only been present for a 
short time.

Furthermore, the veteran's numerous medical records do not 
show any further treatment for a skin condition until August 
2003, when the veteran was found to have a complaint of 
erythematous papules on the right arm, and a diagnosis of 
dermatitis.  The veteran was prescribed cream at that time, 
and the further medical records in the veteran's claims file 
do not show any further treatment for this condition.  Thus, 
it is not clear from the record that the veteran currently 
has a skin disability.   Regardless, there is no evidence of 
record which connects the veteran's finding of dermatitis in 
January 1994, or the veteran's finding of dermatitis in 
August 2003, to service.  With no evidence having been 
presented to indicate that the veteran had any skin 
disability in service, and no evidence having been presented 
to link his January 1994 or August 2003 findings to 
dermatitis, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App at 57.


ORDER

Entitlement to a 50 percent evaluation, for the veteran's 
service connected PTSD, prior to November 4, 2004, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits; entitlement to an increased 
evaluation for PTSD, from November 4, 2004, is denied.

Entitlement to a 30 percent evaluation, for the veteran's 
service connected asthma, prior to November 19, 2004, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits; entitlement to an increased 
evaluation for bronchial asthma, currently evaluated as 10 
percent disabling, from November 19, 2004, is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for a skin disorder is 
denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


